Rudkin, J.
(concurring) — I concur in the judgment of affirmance, but not in the construction placed on the final record made up in the court below by the opinion of Mr. Justice Crow. This court cannot review an order granting a new trial for error in instructions unless the record affirmatively shows that the new trial was granted on that ground and no other. It seems to me the record before us fairly shows that the new trial in this case was granted on the entire *194record, and not for error in the instructions alone. The court below in the exercise of sound judicial discretion might well have granted a new trial for excessive damages appearing to have been given under the influence of passion or prejudice, or for insufficiency of the evidence to justify the verdict, and for aught that appears in this record did so.